         Case 4:20-cv-40051-TSH Document 47 Filed 05/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




Bourgeois, et al,
            Plaintiff(s),
                                                    CIVIL ACTION
             V.
                                                    NO. 20-40051-TSH

Blue Cross Blue Shield of Massachusetts, et al,
            Defendant(s),


                        SETTLEMENT ORDER OF DISMISSAL


Hillman, D. J.


      The Court having been advised on       May 19 , 2021

that the above-entitled action has been settled;

      IT IS ORDERED that this action is hereby dismissed without costs and

without prejudice to the right of any party, upon good cause shown, to reopen the

action within forty-five (45) days if settlement is not consummated.



                                                    By the Court,


 May 19, 2021                                       /s/ Martin Castles
    Date                                            Deputy Clerk
